Holden, J.
(After stating the facts!) The title to the act ap^ proved August 10, 1909 (Acts 1909, p. 216), is as follows: “An act to repeal an act of the General Assembly of Georgia, approved December 28th, 1898, creating the city court of Dawson, and all amendments thereto, for the county of Terrell, and to provide for the transfer of all cases pending therein to the superior court of. said county. And further providing that the said act abolishing the said city court of Dawson shall not go into effect and become operative, when passed, until after an election shall have been held by the people of Terrell county, and a majority of the qualified voters of said county shall have voted to abolish the same. And to provide the time of calling said election and the manner of holding same.” The first section of the act is as follows: “Be it enacted by the General Assembly of the’ State of Georgia,.and it is hereby enacted by authority of the same, That an act approved December. 28th, 1898, entitled ‘An act creating .and establishing the city court of Dawson, in and for the county of Terrell, and all amendments thereto, are hereby repealed. Provided, however, that this act shall not go into .effect, and said court shall not be abolished until the provisions hereof shall have been approved by a majority of the qualified voters of said county of Terrell, in the manner hereinafter pointed out. At the general election to be held for the elec*161tion of Governor and State-lionse officers, to be held on the first Wednesday in October, 1910, the question,as to whether the said court shall be abolished or not shall be submitted to a vote of the qualified electors of said county of Terrell. Bach person wishing to vote for the" abolishment of said court shall have plainly written or printed on his ballot, ‘ Against the city court of Dawson. ’ And each person desiring to vote for maintaining said court shall have written or printed on his ballot, ‘ Bor the city court of Dawson. ’ If a majority of votes cast at said election be ‘Bor the city court of Dawson, ’ then this bill shall be of no force or effect.' If a majority of the votes cast shall be ‘ Against the city court of Dawson, ’ then the said act shall become operative and of full force and effect on-December 10th, 1910. The managers of said election are required to certify the result herein provided for to the ordinary of Terrell county, Georgia, within three days after the same has been held, and he is authorized to declare the result thereof.” The only other provisions of the act relate to the transfer of cases and records of the city court to the superior court of Terrell county.
In the statement of facts by the Court of Appeals preceding the questions propounded appears the following: “The question.proposed by this act was voted on by the voters of Terrell county at the general election held on the first Wednesday in October, 1910. On that date, there were 1307 qualified, registered voters on the voters’ list of Terrell county; of these 770 voted in the election just mentioned; of these so voting, 353 voted ‘against the city court of Dawson,’ and 353 voted ‘for the city court of Dawson,’ and the ordinary of Terrell county declared this result and that the city court of Dawson had been abolished in pursuance of the terms of the act of 1909, above mentioned.” The act did not go into effect and the court 'was not abolished merely because a majority of the votes cast with respect to the question submitted was “against the city court of Dawson.” The question as to whether or not the court should be abolished was submitted at a general election, at which the members of the General Assembly, the -Governor, and other State-house officers were elected and amendments to the State constitution were passed on. In 15 Cyc. 390, it is stated: “According to the weight of authority, when a question is referred to a vote of the people, to be decided by a majority of the legal voters at a general election, the requirement calls for the requisite majority *162of those who vote on any ticket, nomination, or question at that election, and not merely a majority of those who vote on the particular question presented.” The number of votes cast against the city court was less than a majority of the qualified voters of the county and less than a majority of the votes cast at the election. Under no construction of the act can it be said that it became operative and the court abolished because a majority of the votes cast on the question submitted was “against the city court of Dawson,” when the votes thus cast were less than a.majority of the qualified voters of the county and less than a majority of the total number of votes east at the election. If the act did not mean that before the court should be abolished a majority of the qualified voters of the county should vote “against the city court of Dawson,” it unquestionably meant that before the city court should be abolished a majority of the total number of votes cast by the qualified voters of the county at the election should be “against the city court of Dawson,” and not simply a majority of the votes cast for or against the city court of Dawson.
The act was to go into effect only on condition that a certain number of votes was cast against the city court at the general election to be held on the first Wednesday in October, 1910. No provision is made for a submission of the question to the voters at an election held subsequently to the October election in 1910. Under the terms of the act, the court could not be abolished and the act become operative by reason of a vote cast at any election held subsequently to the general election in October, 1910, or by reason of any event occurring subsequently to that election. The act could serve no practical purpose after the October election in 1910 (the result at the election being a refusal to make the act operative), and it is now without practical effect. The only purpose of the act was to have determined in a specified manner whether or not the city court of Dawson should be abolished; and as. the city court, under the terms of the act, has not been abolished and can not .hereafter He abolished by virtue of any of its provisions, the certified questions as to whether the act is unconstitutional, for any of the reasons referred to in such questions, become immaterial. We therefore deem it unnecessary to answer any of the questions propounded other than the last one, which has been answefed heroin in the negative.

All the Justices concur.